DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 04/20/2022 amended claims 31-33, 39, and 47.  Claims 31-54 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 31-33, 39, and 47.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.

Claim Objections
Claim 49 is objected to because of the following informalities: “fast-on connection” online 1 of claim 49.  It appears that “removable connection” is intended.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39, 42, 43 and 46 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sako (US 20140085470 A1).
Regarding claims 39, Sako teaches an apparatus, comprising: an entertainment system (20, 22, 23, 2, 3 and 4) in a vehicle; a head light (3, 3-1, 3-2) having at least a Light Processing circuitry unit (3, 3-1, 3-2), a memory device ([0007], [0138]-[0142]), and a camera (4, 4a); and a removable bus connector to connect the Light Processing circuitry unit (3, 3-1, 3-2) to a Light Processing control unit (38, 16-23) through a data bus (Fig. 2); wherein the Light Processing control unit (38, 16-23) configured to receive images, video data, or both from the entertainment system (20, 22, 23, 2, 3 and 4) and control the Light Processing circuitry unit (3, 3-1, 3-2) to project at least an image or a video content, or both, through the head light (3, 3-1, 3-2; Fig. 1-11); receive images, video data, or both from the camera (4, 4a) and control the Light Processing circuitry unit (3, 3-1, 3-2) to project at least an enlarged image or a video content, or both, through the head light in real time ([0040], [0049], [0064], [0055]-[0058], [0090]-[0092]); and store the projected enlarged image or video, or both, in the memory device ([0007], [0138]-[0142]).
Regarding claim 42, Sako further teaches the Light Processing circuitry unit (3, 3-1, 3-2), the camera, and to the Light Processing control unit (38, 16-23) are both connected through the data bus (Fig. 2; [0138]) to the entertainment system (20, 22, 23, 2, 3 and 4).
Regarding claim 43, Sako further teaches the connecting data bus is implemented in accordance with predefined protocol specification (Fig. 2).
Regarding claim 46, Sako further teaches the Light Processing circuitry unit (3, 3-1, 3-2) is configured to project color images or video content, or both (Fig. 1-11; [0054]).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 31-35, 37, 38, 40, 41, and 47-54 rejected under 35 U.S.C. 103 as being unpatentable over Sako (US 20140085470 A1) in view of Shyu (US 20070263174 A1).
Regarding claims 31 and 47, Sako teaches an apparatus and method comprising: an entertainment system (20, 22, 23, 2, 3 and 4) in a vehicle; a memory device removably coupled to the entertainment system ([0007], [0138]-[0142]); a head light (3, 3-1, 3-2) having at least a Light Processing circuitry unit (3, 3-1, 3-2) and a camera (4, 4a); and a Light Processing control unit (38, 16-23) configured to receive images, video data, or both from the entertainment system (20, 22, 23, 2, 3 and 4) and control the Light Processing circuitry unit (3, 3-1, 3-2) to project at least an image or a video content, or both, through the head light (3, 3-1, 3-2; Fig. 1-11); receive images, video data, or both from the camera (4, 4a) and control the Light Processing circuitry unit (3, 3-1, 3-2) to project at least an enlarged image or a video content, or both, through the head light in real time ([0040], [0049], [0064], [0055]-[0058], [0090]-[0092]); and store the projected enlarged image or video, or both, in the memory device ([0007], [0138]-[0142]).
Sako does not teach the camera physically integrated in the headlight.  Sako also suggests having the camera (4, 4a) being integrated with the projector 3 ([0108]).
Shyu teaches integrating the camera (240, 340) in the projection device (200, 200a, 200b, 200c, 200d, 200e, 300; Fig. 2-5).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sako with Shyu; because it is suggested by Sako ([0108]) and it allows the camera and the projection system to share the same optical components thereby reducing the cost of production.
Regarding claim 32, Sako, as modified by Shyu, further teaches the entertainment system (20, 22, 23, 2, 3 and 4) is associated to a vehicle computing device and is linked to the Light Processing circuitry unit (3, 3-1, 3-2) and to the Light Processing control unit (38, 16-23) through a removable connection data bus (Fig. 2; [0138]).
Regarding claim 33, Sako, as modified by Shyu, further teaches the entertainment system (20, 22, 23, 2, 3 and 4) is removably connected to the vehicle computing device through a removable connection of a data bus (Fig. 1-11).
Regarding claims 34 and 40, Sako, as modified by Shyu, further teaches the Light Processing circuitry unit (3, 3-1, 3-2), the camera and the Light Processing control unit (38, 16-23) are incorporated into the head light (3, 3-1, 3-2) of the vehicle ([0108]).
Regarding claims 35 and 41, Sako, as modified by Shyu, further teaches the Light Processing circuitry unit (3, 3-1, 3-2) is associated to the entertainment system (20, 22, 23, 2, 3 and 4) while the Light Processing control unit (38, 16-23) and the camera (4, 4a) are incorporated into the head light (3, 3-1, 3-2) of the vehicle ([0108]).
Regarding claim 37, Sako, as modified by Shyu, further teaches the entertainment system (20, 22, 23, 2, 3 and 4) includes a resident storage device (22) or a removable storage device, or both, including multimedia contents (Fig. 2; [0054]).
Regarding claim 38, Sako, as modified by Shyu, further teaches the Light Processing circuitry unit (3, 3-1, 3-2) is configured to project color images or video content, or both (Fig. 1-11; [0054]).
Regarding claim 48, Sako, as modified by Shyu, further teaches providing a second Light Processing circuitry unit (3, 3-1, 3-2; Fig. 5-7, 10 and 11) and camera (4 and 4b) in a second head light (3, 3-1, 3-2) of the vehicle (Fig. 10 and 11; [0091]).
Regarding claim 49, Sako, as modified by Shyu, further teaches providing a removable connection data bus between the entertainment system (20, 22, 23, 2, 3 and 4) of the vehicle and the Light Processing circuitry unit (3, 3-1, 3-2) and the Light Processing control unit (38, 16-23; Fig. 2).
Regarding claim 50, Sako, as modified by Shyu, further teaches providing an entertainment system (20, 22, 23, 2, 3 and 4) including a resident storage device (22), a removable storage device, or both, including multimedia contents (Fig. 2; [0054]).
Regarding claim 51, Sako, as modified by Shyu, further teaches the entertainment system (20, 22, 23, 2, 3 and 4) of the vehicle is removably connected to the vehicle computing device through a removable connection of a data bus (Fig. 2).
Regarding claim 52, Sako, as modified by Shyu, further teaches the Light Processing circuitry unit (3, 3-1, 3-2) takes the place of at least a normal light beam of the head light (3, 3-1, 3-2) of the vehicle (Fig. 7).
Regarding claim 53, Sako, as modified by Shyu, further teaches the Light Processing circuitry unit (3, 3-1, 3-2) is configured to project an image, a video content, or both, during parking of the vehicle and is configured to operate as a regular interactive lamp during driving (Fig. 1-11; [0032], [0033], [0041], [0042], [0049], [0055], [0056], [0059], [0064], [0066], [0067], [0075], [0081], [0090], [0092], [0093], [0105], [0106]).
Regarding claim 54, Sako, as modified by Shyu, further teaches the Light Processing circuitry unit (3, 3-1, 3-2) is configured to project color images, a video content, or both ([0054]).

Claims 36, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Sako (US 20140085470 A1) in view of Shyu (US 20070263174 A1) and in further view of Chuang (US 20150377445 A1).
Regarding claims 36, 44 and 45, neither Sako nor Shyu teaches the Light Processing control unit comprises a display device based on laser technology.
Chuang teaches a headlight using DLP (DMD base projection system) unit comprising a display device based on laser technology ([0043]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sako and Shyu with Chuang; because lasers allow improve efficiency.

Response to Arguments
Applicant's arguments with respect to the 112(a) and 112(b) rejections of claim 31-54 have been considered and found persuasive; hence the 112(a) and 112(b) rejections of claim 31-54 have been withdrawn. 

Applicant's arguments with respect to claim 31, 39, and 47 have been considered but are found not persuasive; hence the rejections of all pending claims are maintained. 
Regarding claims 31, 39, and 47, applicant/s argue, “In contrast, Sako states, ‘The content management unit may accumulate the content in advance, may receive the content from the outside (such as a network, and a user terminal), or may acquire the content from a recording medium that is connected by a user.’ (Paragraph 0054).  Thus, Sake appears to teach projecting an image that is stored on the content management system.  However, Sako does not teach or suggest storing the image captured by the camera in a head light that was played in real-time for later viewing, as recited in amended claims 31 and 47.”  (Remarks; p. 10).
Examiner respectfully disagrees.  Sako explicitly teaches the system being control by a computer ([0007], [0138]-[0142]) which, inherently, uses a memory (RAM) for storage of the projected enlarged image or video, or both.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882